        Case 1:18-cv-09352-SN Document 100-11 Filed 10/26/20 Page 1 of 2




NY DOCS:615453.1 [9)998.42025
       Case 1:18-cv-09352-SN Document 100-11 Filed 10/26/20 Page 2 of 2

   Fram:    Mufti Ahmed multi@blockiech.corn
 Subject:
    Date:
            4pm Call ~ NDA for Blocktech &Synapse
            December 10, 2018 at 10:18 PM America/Los_Angeles
                                                                                                    M
     To:    phillip@fatfishgroup.com                                                                  ~
     Cc:    Nick SpanOS nick@hlocktech.coin, Eric Dixon eric@blocktech.com, Hamdan Azar hamdan@biocktech.com

Hi Phillip,


(cc'd on this message are Nick, Eric Dixon, and Hamdan Azhar)

Deal Structure
Thank you for coming by the office today and last week Thursday. We greatly appreciate the
viewpoints you bring to the table, the innovative approach of bringing the entities together, and
identifying the Nasdaq shell.

NDA
As we move forward, please sign the NDA as Eric keeps track of our arrangements, partnerships
and relationships.

Also, can you request for the parties we engage with during the 4pm call to sign and copy and
ensure Eric receives.

4pm call with Nasdaq Shell
Will you be forwarding the call details or owners of the shell firm?
Invites will consist of the 4 of us plus Kevin, (we'll forward)


Thanks in Advance,
Mufti N Ahmed
1-862-262-2002



Attachments:
 NDA Blocktech.Technologies.Corporation Svnapse.Foundation.PDF {1.29 MB)




                                                                                           BTC003182
